Cite as 2016 Ark. 239

                SUPREME COURT OF ARKANSAS

IN RE THE ARKANSAS                              Opinion Delivered June   2, 2016
CONTINUING LEGAL EDUCATION
BOARD




                                         PER CURIAM


       The Honorable John Robbins, of Hot Springs, is reappointed to the Continuing Legal

Education Board for a second three-year term to expire on May 02, 2019. Judge Robbins

is an at-large representative, Position Five.

       Rebecca Hattabaugh, of Fort Smith, is reappointed to the Continuing Legal Education

Board for a second three-year term to expire on May 02, 2019. Ms. Hattabaugh is an at-large

representative, Position Seven.

       Diane Holitik, of Little Rock, is reappointed to the Continuing Legal Education Board

for a second three-year term to expire on May 02, 2019. Ms. Holitik is a representative of

the Second Congressional District.

       The court extends its sincere appreciation to Judge Robbins, Ms. Hattabaugh, and Ms.

Holitik for accepting reappointment to this important Board.